


110 HRES 1497 IH: Celebrating the 100th anniversary of the

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1497
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Celebrating the 100th anniversary of the
		  completion of Washington DC’s Union Station.
	
	
		Whereas, on February 28, 1903, President Theodore
			 Roosevelt signed into law the act entitled An Act to provide a union
			 station in the District of Columbia, and for other purposes;
		Whereas Daniel Burnham, a noted Chicago architect, was
			 chosen to design Washington DC’s Union Station;
		Whereas Burnham created Union Station in the Beaux-Arts
			 style, designed after the Baths of Caracalla and Diocletian;
		Whereas the construction of Union Station was completed in
			 1908;
		Whereas at the time of Union Station’s opening, it covered
			 more ground than any other building in the United States and was the largest
			 railroad station in the world;
		Whereas in 1964, Union Station was designated by the
			 National Register of Historic places as a historical landmark of great
			 importance which must be preserved;
		Whereas in 1968, in preparation for the Nation’s
			 bicentennial, the decision was made to transform the building into a National
			 Visitor Center, which opened on July 4, 1976;
		Whereas in 1981, the National Visitor Center closed and
			 legislation was introduced by Senators Daniel Moynihan, Jennings Randolph,
			 Robert Stafford, and Bob Packwood to return Union Station to its original use
			 as a transportation center;
		Whereas Congress passed the Union Station Redevelopment
			 Act of 1981 and the Department of Transportation was charged with developing a
			 plan that would enable Union Station to financially support its continued
			 operation;
		Whereas in 1983, Secretary of Transportation Elizabeth
			 Dole created the Union Station Redevelopment Corporation to oversee the
			 development of Union Station into an operating railroad station, to restore the
			 architectural and historical elements of the structure, to explore
			 collaboration with the private sector in the commercial development of the
			 station, and to withdraw the Federal Government from active management of the
			 station;
		Whereas a partnership was formed between the Federal
			 Government and Union Station Venture Ltd.;
		Whereas the renovation and restoration of Union Station
			 began on August 13, 1986, with the ringing of an old train bell, and took 2
			 years;
		Whereas the restoration of Union Station was the largest
			 public-private restoration project accomplished in the United States, totaling
			 $160,000,000;
		Whereas the grand reopening was held on September 29,
			 1988;
		Whereas Union Station has more than 210,000 square feet of
			 retail space, including 50,000 square feet of restaurant space, 100,000 square
			 feet of office space, and a 2,194 space parking garage;
		Whereas Union Station has been the site of presidential
			 inaugural balls, citywide celebrations, and world-class exhibitions and
			 events;
		Whereas the redeveloped Union Station spurred tremendous
			 economic growth along the H Street corridor, Capitol Hill, and in the
			 surrounding neighborhood, and 20 years later, the growth continues;
		Whereas 32,000,000 people visit Union Station annually;
			 and
		Whereas Union Station is the number one tourist
			 destination in Washington, DC: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)celebrates the
			 100th year anniversary of Washington DC’s Union Station;
			(2)applauds the
			 efforts of the people who worked to preserve this national treasure; and
			(3)encourages the
			 people of the United States to continue to visit and learn about Union Station
			 and its storied history.
			
